Citation Nr: 0318195	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-05 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for residuals of a nasal septum fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from January 1956 
to March 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA), New York, New York, 
Regional Office (RO) that, inter alia, denied the veteran's 
claim for an increased (compensable) disability evaluation 
for his service-connected residuals of a fracture of the 
nasal septum.  The case is now ready for appellate review.  


REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In May 2001, the RO directed a letter to the appellant that 
included reference to some of the language in the provisions 
of the VCAA.  This letter, however, pertained to a recently 
filed claim for service connection for a back disability.  In 
the letter, the appellant was told that he had 60 days to 
respond to the letter.  Subsequent to this letter, however, a 
decision was issued in the Federal Circuit Court that 
interpreted the effect of the VCAA on claims for veteran's 
benefits, including the appellant's claim.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Among other things, this decision 
held that appellants must be afforded one year to respond to 
any request for development information under the VCAA, and 
not the 60 days that had been indicated.  The only VCAA 
notice to the veteran specifically pertaining to the 
increased rating issue on appeal is contained in the November 
2002 supplemental statement of the case.  Consequently, the 
RO must provide the appellant with complete notice of the 
provisions of the VCAA consistent with the holding in the 
aforementioned Federal Circuit Court decision and the holding 
of the Court in Quartuccio v. Principi and determine whether 
any additional notification or development action is required 
under the VCAA.  

Secondly, the veteran's claim for an increased rating for 
residuals of a nasal septum fracture is essentially a claim 
related to the obstruction of his nasal passages and is rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6502, pertaining to 
traumatic deviation of the nasal septum.  That diagnostic 
code provides a maximum schedular evaluation of 10 percent 
for nasal septum deviation with 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  A May 2000 VA examination revealed "nasal airway 
obstruction" but failed to disclose the percentage of that 
obstruction on either of the veteran's nasal passages.  
Consequently, another VA nasal examination is necessary for 
the proper assessment of the veteran's claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

Finally, the most recent treatment records in the claims file 
are dated in August 2002.  It is incumbent upon VA to obtain 
complete copies of his most current treatment records so that 
a decision on his claim will be a fully informed one.  

Accordingly, this case is REMANDED for the following:

1.  The RO must perform a review of the 
claims files and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  In 
particular, the veteran should be provided 
a letter notifying him of the provisions 
of the VCAA and their effect on his 
particular claim.  The letter should 
specifically identify the type of evidence 
needed to substantiate his claim.  This 
letter should also contain a statement as 
to which portion of evidence, if any, is 
to be provided by the claimant and which, 
if any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response to this 
letter.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated the veteran for 
the disorder at issue since August 2002.  
After securing the necessary releases, the 
RO should obtain copies of the veteran's 
records from any providers identified by 
the veteran.  These records should be 
associated with the claims file.

3.  The RO should schedule the veteran for 
a VA examination of his nose.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and studies should be conducted.  In 
the report of the examination, the 
disability picture resulting from the 
veteran's fracture of his nasal septum 
should be set out in detail.  In 
particular, the examiner should provide an 
opinion as to the percentage of 
obstruction that the veteran experiences 
in each of his nasal passages as a result 
of his in-service fracture of his nasal 
septum.  The report of the examination 
should be associated with the claims file.  

4.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claim.  If a complete 
grant of the claim remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


